DETAILED ACTION
This office action is in response to application 16/185,514, filed on 11/09/2018.
Claims 1-20 are currently pending and have been examined.
Definition of terms that may be used for citation purposes:
Fig. = figure, Col. = column, P. = paragraph

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7, 10-16, and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-11, 13-17, and 19 of copending Application No. 16/055,798, hereinafter ‘798, in view of Zhang et al. (US 20190072966), hereinafter Zhang. Claims 1, 10, and 19 of the instant application are identical to claims 1, 10, and 19 of ‘798 except for a recitation of “predicting at least one behavioral event as a goal-oriented action based on the stimulus-driven action”, and in the case of instant claim 1, including the behavioral event that is predicted as the goal-oriented action. Zhang teaches predicting at least one behavioral event as a goal-oriented action based on the stimulus-driven action (see at least Zhang P. [0048] and [0058] as outlined below in the rejections of claims 1, 10, and 19) and it would be obvious to one of ordinary skill in the art to combine the method, system, and medium of ‘798 with the goal-oriented action prediction of Zhang in order to successfully generate a trajectory for the host vehicle based on detected objects (Zhang P. [0019]).
The claims map as follows:

Instant claim 2 maps to ‘798 claim 2.
Instant claim 3 maps to ‘798 claim 4.
Instant claim 4 maps to ‘798 claim 5.
Instant claim 5 maps to ‘798 claim 6
Instant claim 6 maps to ‘798 claim 7.
Instant claim 7 maps to ‘798 claim 8.
Instant claim 10 maps to ‘798 claim 10.
Instant claim 11 maps to ‘798 claim 11.
Instant claim 12 maps to ‘798 claim 13.
Instant claim 13 maps to ‘798 claim 14.
Instant claim 14 maps to ‘798 claim 15.
Instant claim 15 maps to ‘798 claim 16.
Instant claim 16 maps to ‘798 claim 17.
Instant claim 19 maps to ‘798 claim 19.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Objections
Claims 18 and 20 are objected to because of the following informalities:
Regarding claims 18 and 20, the claims are directed towards a system or computer-readable medium; however the claims are phrased such that they indicate further limiting a method. Examiner recommends amending claim 18 to read “The system of claim 10, wherein the processor is further caused to predict at least one behavioral event…” and amending claim wherein the method further includes predicting”.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 

Claims 1-2, 7-11, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi et al. (US 20180292824), hereinafter Kazemi, in view of Zhang et al. (US 20190072966), hereinafter Zhang.

	Regarding claim 1, Kazemi teaches a computer-implemented method for learning and predicting naturalistic driving behavior, comprising:
receiving vehicle dynamic data and image data (see at least Kazemi P. [0087]: “The autonomous vehicle 10 includes one or more sensors 101, a vehicle computing system 102, and one or more vehicle controls 107.  The vehicle computing system 102 can assist in controlling the autonomous vehicle 10.  In particular, the vehicle computing system 102 can receive sensor data from the one or more sensors 101, attempt to comprehend the surrounding environment by performing various processing techniques on data collected by the sensors 101, and generate an appropriate motion path through such surrounding environment.  The vehicle computing system 102 can control the one or more vehicle controls 107 to operate the autonomous vehicle 10 according to the motion path.”; P. [0090]: “In particular, in some implementations, the perception system 103 can receive sensor data from the one or more sensors 101 that are coupled to or otherwise included within the autonomous vehicle 10.  As examples, the one or more sensors 101 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”);
(see at least Kazemi P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events)”);
While Kazemi does not explicitly use the term stimulus-driven action, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that an event such as an undesirable jerking or heavy braking would be exemplary of a stimulus-driven action and that a scoring metric associated with such an event is exemplary of classifying the at least one behavioral event as a stimulus-driven action (see at least Kazemi P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.  Particular humanly-controlled driving sessions can be also identified as high quality and selected for use according to driver reputation or other factors.”);
building a naturalistic driving behavior data set that includes annotations that are based on the at least one behavioral event that is classified as the stimulus-driven action and the at least one behavioral event that is predicted as the goal-oriented action (see at least Kazemi P. [0006]: “The operations include obtaining data descriptive of a humanly-executed motion plan that was executed by a human driver during a previous humanly-controlled vehicle driving session.  The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”; P. [0052]: “More particularly, in some implementations, a training dataset can include a plurality of pairs of motion plans, where each pair includes a humanly-executed motion plan and a corresponding autonomous motion plan.”; P. [0046]: “Particular humanly-controlled driving sessions can be identified as high quality and selected for use according to any number of metrics including, for example, ride quality scoring metrics.  Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.” *(Examiner interprets providing feedback including scores and scoring metrics to be exemplary of annotations of driving events.); and
controlling a vehicle to be autonomously driven based on the naturalistic driving behavior data set (see at least Kazemi P. [0050]: “Regardless, the automatic tuning system can obtain one or more humanly-executed motion plans that can be used as a "gold-standard" for imitation training of the autonomous vehicle motion planning system.  To perform such imitation training, the automatic tuning system can employ the autonomous vehicle motion planning system to generate autonomous motion plans based on the humanly-controlled driving session logs.”).
Kazemi further teaches a prediction system for predicting future locations for objects (see at least Kazemi P. [0034]: “According to an aspect of the present disclosure, the prediction system can receive the state data and can predict one or more future locations for the object(s) identified by the perception system.  For example, various prediction techniques can be used to predict the one or more future locations for the object(s) identified by the perception system.  The prediction system can provide the predicted future locations of the objects to the motion planning system.”).
Kazemi does not explicitly teach predicting at least one behavioral event as a goal-oriented action based on the stimulus-driven action.
In the same field of endeavor, Zhang teaches predicting at least one behavioral event as a goal-oriented action based on the stimulus-driven action (see at least Zhang P. [0048]: “The training data collection system 201 can thereby collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver actions and intentions in a context. … The driver actions, behaviors, and intentions can correspond to a driver's short term driving goals, such as turning left or right, accelerating or decelerating, merging, making right turn at an intersection, making a U-turn, and the like.  The driver actions, behaviors, and intentions can also correspond to a set of driver or vehicle control actions to accomplish a particular short term driving goal.”; P. [0058]: “The trajectory processing module 173 can use the predicted trajectories and corresponding confidence levels for each proximate agent as generated by the trajectory prediction module 175 to determine if any of the predicted trajectories for the proximate agents may cause the host vehicle 105 to violate a pre-defined goal based on a related score being below a minimum acceptable threshold.  The trajectory processing module 173 can score the first proposed trajectory as related to the predicted trajectories for any of the proximate agents.  The score for the first proposed trajectory relates to the level to which the first proposed trajectory complies with pre-defined goals for the host vehicle 105, including safety, efficiency, legality, passenger comfort, and the like.  Minimum score thresholds for each goal can be pre-defined.  For example, score thresholds related to turning rates, acceleration or stopping rates, speed, spacing, etc. can be pre-defined and used to determine if a proposed trajectory for host vehicle 105 may violate a pre-defined goal.  If the score for the first proposed trajectory, as generated by the trajectory processing module 173 based on the predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the first proposed trajectory and the trajectory processing module 173 can generate a second proposed trajectory.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of learning and prediction of Kazemi with the goal-oriented action determination of Zhang in order to successfully generate a trajectory for the host vehicle based on detected objects (Zhang P. [0019]). 

	Regarding claim 2, Kazemi teaches the method of claim 1.
	Kazemi further teaches wherein receiving the vehicle dynamic data and image data includes receiving driver operational inputs (see at least Kazemi P. [0006]: “The operations include obtaining data descriptive of a humanly-executed motion plan that was executed by a human driver during a previous humanly-controlled vehicle driving session.  The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”), vehicular motion operational inputs (see at least Kazemi P. [0006] as above), and at least one distance between a center point of the vehicle and at least one lane marking of a lane of a roadway on which the vehicle is traveling (see at least Kazemi P. [0042]: “To provide an example for the purpose of illustration: an example cost function can provide, among other costs, a first cost that is negatively correlated to a magnitude of a first distance from the autonomous vehicle to a lane boundary. Thus, if a candidate motion plan approaches a lane boundary, the first cost increases, thereby discouraging (e.g., through increased cost penalization) the autonomous vehicle from selecting motion plans that come close to or cross over lane boundaries.  The magnitude of the first distance from the autonomous vehicle to the lane boundary can be referred to as a "feature."” *Examiner notes that while Kazemi does not verbatim recite the distance between a center point of a vehicle and a lane marking, one of ordinary skill in the art would recognize that a distance between a vehicle and a lane boundary encapsulates effectively the same information regardless of where on the vehicle the distance is measured with respect to.).

	Regarding claim 7, Kazemi teaches the method of claim 1.
	Kazemi further teaches wherein classifying the at least one behavioral event as the stimulus-driven action includes evaluating at least one behavioral event and associated image data that pertains to at least one traffic related object (see at least Kazemi P. [0040]: “In some implementations, different cost function(s) can be used depending upon a particular scenario that is selected by the motion planning system.  For example, the motion planning system can include a plurality of scenario controllers that detect certain scenarios (e.g., a changing lanes scenario versus a queueing scenario) and guide the behavior of the autonomous vehicle according to the selected scenario.”; P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.”; P. [0090]: “As examples, the one or more sensors 101 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”),
wherein an external stimuli is determined to be a cause of the at least one behavioral event (see at least Kazemi P. [0042]: “As another example, the example cost function might provide, among other costs, a second cost that is negatively correlated to a magnitude of a second distance from the autonomous vehicle to a pedestrian.  Thus, the motion planning system is discouraged from selecting motion plans that approach pedestrians.  Again, the magnitude of the second distance can be referred to as a feature and the cost function can include a number of gains that control the influence of such feature on the total cost.  In particular, the respective gains of the second cost and the first cost will effectuate a certain balance between the second cost and the first cost (e.g., it is more important to avoid approaching a pedestrian than it is to avoid crossing a lane boundary).”).

Regarding claim 8, Kazemi teaches the method of claim 1.
Kazemi does not explicitly teach wherein predicting at least one behavioral event as the goal-oriented action includes evaluating the stimulus-driven action associated with a particular timeframe 
In the same field of endeavor, Zhang teaches wherein predicting at least one behavioral event as the goal-oriented action includes evaluating the stimulus-driven action associated with a particular timeframe related to an N second context time window size and using a ground truth label to determine a context of the stimulus-driven action to predict the goal-oriented action that will occur independent of any external stimuli (see at least Zhang P. [0048]: “The training data collection system 201 can thereby collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver actions and intentions in a context.  The different scenarios can correspond to different locations, different traffic patterns, different environmental conditions, and the like.”; P. [0049]: “The image data and other perception data, ground truth data, context data, and other training data collected by the training data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the driver actions, behaviors, and intentions being monitored.”; P. [0058]: “Alternatively, the process can be repeated until a time period or iteration count is exceeded.  If the process of an example embodiment as described above results in predicted trajectories, confidence levels, and related scores that satisfy the pre-defined goals, the corresponding proposed trajectory 220 is provided as an output from the prediction-based trajectory planning module 200 as shown in FIG. 6.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of learning and prediction of Kazemi with the ground truth and time period context determination of Zhang in order to successfully generate a trajectory for the host vehicle based on detected objects (Zhang P. [0019]).

Regarding claim 9, Kazemi teaches the method of claim 1.
Kazemi does not explicitly teach further including predicting at least one behavioral event as the stimulus-driven action based on a classified goal-oriented action, wherein the goal-oriented action is associated with a particular timeframe related to an N second context time window size and a ground truth label is used to determine a context of the goal-oriented action to predict the stimulus-driven action that is predicted to occur due to external stimuli.
In the same field of endeavor, Zhang teaches further including predicting at least one behavioral event as the stimulus-driven action based on a classified goal-oriented action (see at least Zhang P. [0048]: “The training data collection system 201 can thereby collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver actions and intentions in a context.  The different scenarios can correspond to different locations, different traffic patterns, different environmental conditions, and the like.  The scenarios can be represented, for ample, by an occupancy grid, a collection of vehicle states on a map, or a graphical representation, such as a top-down image of one or more areas of interest.  The driver actions, behaviors, and intentions can correspond to a driver's short term driving goals, such as turning left or right, accelerating or decelerating, merging, making right turn at an intersection, making a U-turn, and the like.”),
wherein the goal-oriented action is associated with a particular timeframe related to an N second context time window size and a ground truth label is used to determine a context of the goal-oriented action to predict the stimulus-driven action that is predicted to occur due to external stimuli (see at least Zhang P. [0048]: “The training data collection system 201 can thereby collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver actions and intentions in a context.  The different scenarios can correspond to different locations, different traffic patterns, different environmental conditions, and the like.”; P. [0049]: “The image data and other perception data, ground truth data, context data, and other training data collected by the training data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the driver actions, behaviors, and intentions being monitored.”; P. [0058]: “Alternatively, the process can be repeated until a time period or iteration count is exceeded.  If the process of an example embodiment as described above results in predicted trajectories, confidence levels, and related scores that satisfy the pre-defined goals, the corresponding proposed trajectory 220 is provided as an output from the prediction-based trajectory planning module 200 as shown in FIG. 6.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of learning and prediction of Kazemi with the ground truth and time period context determination of Zhang in order to successfully generate a trajectory for the host vehicle based on detected objects (Zhang P. [0019]).

	Regarding claim 10, Kazemi teaches a system for learning and predicting naturalistic driving behavior, comprising:
	a memory storing instructions when executed by a processor (see at least Kazemi P. [0088]: “The vehicle computing system 102 includes one or more processors 112 and a memory 114.  The one or more processors 112 can be any suitable processing device (e.g., a processor core, a microprocessor, an ASIC, a FPGA, a controller, a microcontroller, etc.) and can be one processor or a plurality of processors that are operatively connected.  The memory 114 can include one or more non-transitory computer-readable storage mediums, such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, etc., and combinations thereof.  The memory 114 can store data 116 and instructions 118 which are executed by the processor 112 to cause vehicle computing system 102 to perform operations.”) cause the processor to:
(see at least Kazemi P. [0087]: “The autonomous vehicle 10 includes one or more sensors 101, a vehicle computing system 102, and one or more vehicle controls 107.  The vehicle computing system 102 can assist in controlling the autonomous vehicle 10.  In particular, the vehicle computing system 102 can receive sensor data from the one or more sensors 101, attempt to comprehend the surrounding environment by performing various processing techniques on data collected by the sensors 101, and generate an appropriate motion path through such surrounding environment.  The vehicle computing system 102 can control the one or more vehicle controls 107 to operate the autonomous vehicle 10 according to the motion path.”; P. [0090]: “In particular, in some implementations, the perception system 103 can receive sensor data from the one or more sensors 101 that are coupled to or otherwise included within the autonomous vehicle 10.  As examples, the one or more sensors 101 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”);
analyze the vehicle dynamic data and the image data to detect a plurality of behavioral events (see at least Kazemi P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events)”);
While Kazemi does not explicitly use the term stimulus-driven action, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that an event such as an undesirable jerking or heavy braking would be exemplary of a stimulus-driven action and that a scoring metric associated with such an event is exemplary of classifying the at least one behavioral event as a stimulus-driven action (see at least Kazemi P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.  Particular humanly-controlled driving sessions can be also identified as high quality and selected for use according to driver reputation or other factors.”);
build a naturalistic driving behavior data set that includes annotations that are based on the at least one behavioral event that is classified as the stimulus-driven action (see at least Kazemi P. [0006]: “The operations include obtaining data descriptive of a humanly-executed motion plan that was executed by a human driver during a previous humanly-controlled vehicle driving session.  The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”; P. [0052]: “More particularly, in some implementations, a training dataset can include a plurality of pairs of motion plans, where each pair includes a humanly-executed motion plan and a corresponding autonomous motion plan.”; P. [0046]: “Particular humanly-controlled driving sessions can be identified as high quality and selected for use according to any number of metrics including, for example, ride quality scoring metrics.  Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.” *(Examiner interprets providing feedback including scores and scoring metrics to be exemplary of annotations of driving events.); and
control a vehicle to be autonomously driven based on the naturalistic driving behavior data set (see at least Kazemi P. [0050]: “Regardless, the automatic tuning system can obtain one or more humanly-executed motion plans that can be used as a "gold-standard" for imitation training of the autonomous vehicle motion planning system.  To perform such imitation training, the automatic tuning system can employ the autonomous vehicle motion planning system to generate autonomous motion plans based on the humanly-controlled driving session logs.”).
Kazemi further teaches a prediction system for predicting future locations for objects (see at least Kazemi P. [0034]: “According to an aspect of the present disclosure, the prediction system can receive the state data and can predict one or more future locations for the object(s) identified by the perception system.  For example, various prediction techniques can be used to predict the one or more future locations for the object(s) identified by the perception system.  The prediction system can provide the predicted future locations of the objects to the motion planning system.”).
Kazemi does not explicitly teach predicting at least one behavioral event as a goal-oriented action based on the stimulus-driven action.
In the same field of endeavor, Zhang teaches predicting at least one behavioral event as a goal-oriented action based on the stimulus-driven action (see at least Zhang P. [0048]: “The training data collection system 201 can thereby collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver actions and intentions in a context. … The driver actions, behaviors, and intentions can correspond to a driver's short term driving goals, such as turning left or right, accelerating or decelerating, merging, making right turn at an intersection, making a U-turn, and the like.  The driver actions, behaviors, and intentions can also correspond to a set of driver or vehicle control actions to accomplish a particular short term driving goal.”; P. [0058]: “The trajectory processing module 173 can use the predicted trajectories and corresponding confidence levels for each proximate agent as generated by the trajectory prediction module 175 to determine if any of the predicted trajectories for the proximate agents may cause the host vehicle 105 to violate a pre-defined goal based on a related score being below a minimum acceptable threshold.  The trajectory processing module 173 can score the first proposed trajectory as related to the predicted trajectories for any of the proximate agents.  The score for the first proposed trajectory relates to the level to which the first proposed trajectory complies with pre-defined goals for the host vehicle 105, including safety, efficiency, legality, passenger comfort, and the like.  Minimum score thresholds for each goal can be pre-defined.  For example, score thresholds related to turning rates, acceleration or stopping rates, speed, spacing, etc. can be pre-defined and used to determine if a proposed trajectory for host vehicle 105 may violate a pre-defined goal.  If the score for the first proposed trajectory, as generated by the trajectory processing module 173 based on the predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the first proposed trajectory and the trajectory processing module 173 can generate a second proposed trajectory.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of learning and prediction of Kazemi with the goal-oriented action determination of Zhang in order to successfully generate a trajectory for the host vehicle based on detected objects (Zhang P. [0019]). 

Regarding claim 11, Kazemi teaches the system of claim 10.
	Kazemi further teaches wherein receiving the vehicle dynamic data and image data includes receiving driver operational inputs (see at least Kazemi P. [0006]: “The operations include obtaining data descriptive of a humanly-executed motion plan that was executed by a human driver during a previous humanly-controlled vehicle driving session.  The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”), vehicular motion operational inputs (see at least Kazemi P. [0006] as above), and at least one distance between a center point of the vehicle and at least one lane marking of a lane of a roadway on which the vehicle is traveling (see at least Kazemi P. [0042]: “To provide an example for the purpose of illustration: an example cost function can provide, among other costs, a first cost that is negatively correlated to a magnitude of a first distance from the autonomous vehicle to a lane boundary. Thus, if a candidate motion plan approaches a lane boundary, the first cost increases, thereby discouraging (e.g., through increased cost penalization) the autonomous vehicle from selecting motion plans that come close to or cross over lane boundaries.  The magnitude of the first distance from the autonomous vehicle to the lane boundary can be referred to as a "feature."” *Examiner notes that while Kazemi does not verbatim recite the distance between a center point of a vehicle and a lane marking, one of ordinary skill in the art would recognize that a distance between a vehicle and a lane boundary encapsulates effectively the same information regardless of where on the vehicle the distance is measured with respect to.).

Regarding claim 16, Kazemi teaches the system of claim 10.
	Kazemi further teaches wherein classifying the at least one behavioral event as the stimulus-driven action includes evaluating at least one behavioral event and associated image data that pertains to at least one traffic related object (see at least Kazemi P. [0040]: “In some implementations, different cost function(s) can be used depending upon a particular scenario that is selected by the motion planning system.  For example, the motion planning system can include a plurality of scenario controllers that detect certain scenarios (e.g., a changing lanes scenario versus a queueing scenario) and guide the behavior of the autonomous vehicle according to the selected scenario.”; P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.”; P. [0090]: “As examples, the one or more sensors 101 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”),
wherein an external stimuli is determined to be a cause of the at least one behavioral event (see at least Kazemi P. [0042]: “As another example, the example cost function might provide, among other costs, a second cost that is negatively correlated to a magnitude of a second distance from the autonomous vehicle to a pedestrian.  Thus, the motion planning system is discouraged from selecting motion plans that approach pedestrians.  Again, the magnitude of the second distance can be referred to as a feature and the cost function can include a number of gains that control the influence of such feature on the total cost.  In particular, the respective gains of the second cost and the first cost will effectuate a certain balance between the second cost and the first cost (e.g., it is more important to avoid approaching a pedestrian than it is to avoid crossing a lane boundary).”).

	Regarding claim 17, Kazemi teaches the system of claim 10.
Kazemi does not explicitly teach wherein predicting at least one behavioral event as the goal-oriented action includes evaluating the stimulus-driven action associated with a particular timeframe related to an N second context time window size and using a ground truth label to determine a context of the stimulus-driven action to predict the goal-oriented action that will occur independent of any external stimuli.
In the same field of endeavor, Zhang teaches wherein predicting at least one behavioral event as the goal-oriented action includes evaluating the stimulus-driven action associated with a particular timeframe related to an N second context time window size and using a ground truth label to determine a context of the stimulus-driven action to predict the goal-oriented action that will occur independent of any external stimuli (see at least Zhang P. [0048]: “The training data collection system 201 can thereby collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver actions and intentions in a context.  The different scenarios can correspond to different locations, different traffic patterns, different environmental conditions, and the like.”; P. [0049]: “The image data and other perception data, ground truth data, context data, and other training data collected by the training data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the driver actions, behaviors, and intentions being monitored.”; P. [0058]: “Alternatively, the process can be repeated until a time period or iteration count is exceeded.  If the process of an example embodiment as described above results in predicted trajectories, confidence levels, and related scores that satisfy the pre-defined goals, the corresponding proposed trajectory 220 is provided as an output from the prediction-based trajectory planning module 200 as shown in FIG. 6.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of learning and prediction of Kazemi with the ground truth and time period context determination of Zhang in order to successfully generate a trajectory for the host vehicle based on detected objects (Zhang P. [0019]).

Regarding claim 18, Kazemi teaches the system of claim 10.
Kazemi does not explicitly teach further including predicting at least one behavioral event as the stimulus-driven action based on a classified goal-oriented action, wherein the goal-oriented action is associated with a particular timeframe related to an N second context time window size and a ground truth label is used to determine a context of the goal-oriented action to predict the stimulus-driven action that is predicted to occur due to external stimuli.
In the same field of endeavor, Zhang teaches further including predicting at least one behavioral event as the stimulus-driven action based on a classified goal-oriented action (see at least Zhang P. [0048]: “The training data collection system 201 can thereby collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver actions and intentions in a context.  The different scenarios can correspond to different locations, different traffic patterns, different environmental conditions, and the like.  The scenarios can be represented, for ample, by an occupancy grid, a collection of vehicle states on a map, or a graphical representation, such as a top-down image of one or more areas of interest.  The driver actions, behaviors, and intentions can correspond to a driver's short term driving goals, such as turning left or right, accelerating or decelerating, merging, making right turn at an intersection, making a U-turn, and the like.”),
wherein the goal-oriented action is associated with a particular timeframe related to an N second context time window size and a ground truth label is used to determine a context of the goal-oriented action to predict the stimulus-driven action that is predicted to occur due to external stimuli (see at least Zhang P. [0048]: “The training data collection system 201 can thereby collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver actions and intentions in a context.  The different scenarios can correspond to different locations, different traffic patterns, different environmental conditions, and the like.”; P. [0049]: “The image data and other perception data, ground truth data, context data, and other training data collected by the training data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the driver actions, behaviors, and intentions being monitored.”; P. [0058]: “Alternatively, the process can be repeated until a time period or iteration count is exceeded.  If the process of an example embodiment as described above results in predicted trajectories, confidence levels, and related scores that satisfy the pre-defined goals, the corresponding proposed trajectory 220 is provided as an output from the prediction-based trajectory planning module 200 as shown in FIG. 6.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of learning and prediction of Kazemi with the ground truth and (Zhang P. [0019]).

	Regarding claim 19, Kazemi teaches a non-transitory computer readable storage medium storing instructions that when executed by a computer, which includes a processor perform a method (see at least Kazemi P. [0088]: “The vehicle computing system 102 includes one or more processors 112 and a memory 114.  The one or more processors 112 can be any suitable processing device (e.g., a processor core, a microprocessor, an ASIC, a FPGA, a controller, a microcontroller, etc.) and can be one processor or a plurality of processors that are operatively connected.  The memory 114 can include one or more non-transitory computer-readable storage mediums, such as RAM, ROM, EEPROM, EPROM, flash memory devices, magnetic disks, etc., and combinations thereof.  The memory 114 can store data 116 and instructions 118 which are executed by the processor 112 to cause vehicle computing system 102 to perform operations.”), the method comprising:
receiving vehicle dynamic data and image data (see at least Kazemi P. [0087]: “The autonomous vehicle 10 includes one or more sensors 101, a vehicle computing system 102, and one or more vehicle controls 107.  The vehicle computing system 102 can assist in controlling the autonomous vehicle 10.  In particular, the vehicle computing system 102 can receive sensor data from the one or more sensors 101, attempt to comprehend the surrounding environment by performing various processing techniques on data collected by the sensors 101, and generate an appropriate motion path through such surrounding environment.  The vehicle computing system 102 can control the one or more vehicle controls 107 to operate the autonomous vehicle 10 according to the motion path.”; P. [0090]: “In particular, in some implementations, the perception system 103 can receive sensor data from the one or more sensors 101 that are coupled to or otherwise included within the autonomous vehicle 10.  As examples, the one or more sensors 101 can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”);
analyzing the vehicle dynamic data and the image data to detect a plurality of behavioral events (see at least Kazemi P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events)”);
While Kazemi does not explicitly use the term stimulus-driven action, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention that an event such as an undesirable jerking or heavy braking would be exemplary of a stimulus-driven action and that a scoring metric associated with such an event is exemplary of classifying the at least one behavioral event as a stimulus-driven action (see at least Kazemi P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.  Particular humanly-controlled driving sessions can be also identified as high quality and selected for use according to driver reputation or other factors.”);
predicting at least one behavioral event as a goal-oriented action based on the stimulus-driven action;
building a naturalistic driving behavior data set that includes annotations that are based on the at least one behavioral event that is classified as the stimulus-driven action (see at least Kazemi P. [0006]: “The operations include obtaining data descriptive of a humanly-executed motion plan that was executed by a human driver during a previous humanly-controlled vehicle driving session.  The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”; P. [0052]: “More particularly, in some implementations, a training dataset can include a plurality of pairs of motion plans, where each pair includes a humanly-executed motion plan and a corresponding autonomous motion plan.”; P. [0046]: “Particular humanly-controlled driving sessions can be identified as high quality and selected for use according to any number of metrics including, for example, ride quality scoring metrics.  Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.” *(Examiner interprets providing feedback including scores and scoring metrics to be exemplary of annotations of driving events.); and
controlling a vehicle to be autonomously driven based on the naturalistic driving behavior data set (see at least Kazemi P. [0050]: “Regardless, the automatic tuning system can obtain one or more humanly-executed motion plans that can be used as a "gold-standard" for imitation training of the autonomous vehicle motion planning system.  To perform such imitation training, the automatic tuning system can employ the autonomous vehicle motion planning system to generate autonomous motion plans based on the humanly-controlled driving session logs.”).
Kazemi further teaches a prediction system for predicting future locations for objects (see at least Kazemi P. [0034]: “According to an aspect of the present disclosure, the prediction system can receive the state data and can predict one or more future locations for the object(s) identified by the perception system.  For example, various prediction techniques can be used to predict the one or more future locations for the object(s) identified by the perception system.  The prediction system can provide the predicted future locations of the objects to the motion planning system.”).
Kazemi does not explicitly teach predicting at least one behavioral event as a goal-oriented action based on the stimulus-driven action.
(see at least Zhang P. [0048]: “The training data collection system 201 can thereby collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver actions and intentions in a context. … The driver actions, behaviors, and intentions can correspond to a driver's short term driving goals, such as turning left or right, accelerating or decelerating, merging, making right turn at an intersection, making a U-turn, and the like.  The driver actions, behaviors, and intentions can also correspond to a set of driver or vehicle control actions to accomplish a particular short term driving goal.”; P. [0058]: “The trajectory processing module 173 can use the predicted trajectories and corresponding confidence levels for each proximate agent as generated by the trajectory prediction module 175 to determine if any of the predicted trajectories for the proximate agents may cause the host vehicle 105 to violate a pre-defined goal based on a related score being below a minimum acceptable threshold.  The trajectory processing module 173 can score the first proposed trajectory as related to the predicted trajectories for any of the proximate agents.  The score for the first proposed trajectory relates to the level to which the first proposed trajectory complies with pre-defined goals for the host vehicle 105, including safety, efficiency, legality, passenger comfort, and the like.  Minimum score thresholds for each goal can be pre-defined.  For example, score thresholds related to turning rates, acceleration or stopping rates, speed, spacing, etc. can be pre-defined and used to determine if a proposed trajectory for host vehicle 105 may violate a pre-defined goal.  If the score for the first proposed trajectory, as generated by the trajectory processing module 173 based on the predicted trajectories for any of the proximate agents, may violate a pre-defined goal, the trajectory processing module 173 can reject the first proposed trajectory and the trajectory processing module 173 can generate a second proposed trajectory.”).
(Zhang P. [0019]).

Regarding claim 20, Kazemi teaches the medium of claim 19.
Kazemi does not explicitly teach further including predicting at least one behavioral event as the stimulus-driven action based on a classified goal-oriented action, wherein the goal-oriented action is associated with a particular timeframe related to an N second context time window size and a ground truth label is used to determine a context of the goal-oriented action to predict the stimulus-driven action that is predicted to occur due to external stimuli.
In the same field of endeavor, Zhang teaches further including predicting at least one behavioral event as the stimulus-driven action based on a classified goal-oriented action (see at least Zhang P. [0048]: “The training data collection system 201 can thereby collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver actions and intentions in a context.  The different scenarios can correspond to different locations, different traffic patterns, different environmental conditions, and the like.  The scenarios can be represented, for ample, by an occupancy grid, a collection of vehicle states on a map, or a graphical representation, such as a top-down image of one or more areas of interest.  The driver actions, behaviors, and intentions can correspond to a driver's short term driving goals, such as turning left or right, accelerating or decelerating, merging, making right turn at an intersection, making a U-turn, and the like.”),
wherein the goal-oriented action is associated with a particular timeframe related to an N second context time window size and a ground truth label is used to determine a context of the goal-oriented action to predict the stimulus-driven action that is predicted to occur due to external stimuli (see at least Zhang P. [0048]: “The training data collection system 201 can thereby collect actual trajectories of vehicles and corresponding ground truth data under different scenarios and different driver actions and intentions in a context.  The different scenarios can correspond to different locations, different traffic patterns, different environmental conditions, and the like.”; P. [0049]: “The image data and other perception data, ground truth data, context data, and other training data collected by the training data collection system 201 reflects truly realistic, real-world traffic information related to the locations or routings, the scenarios, and the driver actions, behaviors, and intentions being monitored.”; P. [0058]: “Alternatively, the process can be repeated until a time period or iteration count is exceeded.  If the process of an example embodiment as described above results in predicted trajectories, confidence levels, and related scores that satisfy the pre-defined goals, the corresponding proposed trajectory 220 is provided as an output from the prediction-based trajectory planning module 200 as shown in FIG. 6.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to combine the method of learning and prediction of Kazemi with the ground truth and time period context determination of Zhang in order to successfully generate a trajectory for the host vehicle based on detected objects (Zhang P. [0019]).

Claims 3 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi et al. (US 20180292824), hereinafter Kazemi, in view of Zhang et al. (US 20190072966), hereinafter Zhang, and Farooqi et al. (US 20190202453), hereinafter Farooqi.

Regarding claim 3, Kazemi teaches the method of claim 2.
Kazemi further teaches wherein analyzing the vehicle dynamic data and the image data includes aggregating vehicle dynamic data and image data (see at least Kazemi Abstract: “In particular, an autonomous vehicle can observe its surrounding environment using a variety of sensors and can attempt to comprehend the environment by performing various processing techniques on data collected by the sensors.”; P. [0006]: “The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”).
The combination of Kazemi and Zhang does not explicitly teach wherein confidence scores associated with a lane detection influence an amount of weight associated with the image data with respect to aggregation with the vehicle dynamic data.
In the same field of endeavor, Farooqi teaches wherein confidence scores associated with a lane detection influence an amount of weight associated with the image data with respect to aggregation with the vehicle dynamic data (see at least Farooqi P. [0039]: “Thus, using either type of data, system 10 controls vehicle 12 so that it is properly positioned in a lane 13 of a roadway 14 (e.g., by maintaining an adequate lateral spacing between right and left lane markers).  According to a default state, the system 10 may be configured to use polynomial path data to maintain the lateral spacing.  However, when the steering control system determines that a vehicle-lane confidence level drops below a threshold, the system 10 may utilize the estimation path data instead until the confidence level increases again to a value above the threshold.”; P. [0071]: “According to one example, the Kalman filter 69 may comprise a prediction step and a weighting step.  In the prediction step, the filter 69 may determine a plurality of lateral offset and corresponding heading angle measurements, as well as uncertainty values corresponding to each set of lateral offset and heading angle measurements.  According to one example, the uncertainty values may comprise a scores based on a respective accuracy probability.  In the weighting step, subsequent lateral offset and heading angle measurements may be received, and the earlier measurements may be updated using a weighted average, wherein less weight is given to values having correspondingly higher uncertainty values.”).


Regarding claim 12, Kazemi teaches the system of claim 11.
Kazemi further teaches wherein analyzing the vehicle dynamic data and the image data includes aggregating vehicle dynamic data and image data (see at least Kazemi Abstract: “In particular, an autonomous vehicle can observe its surrounding environment using a variety of sensors and can attempt to comprehend the environment by performing various processing techniques on data collected by the sensors.”; P. [0006]: “The operations include generating an autonomous motion plan based at least in part on a data log that includes data collected during the previous humanly-controlled vehicle driving session.”).
The combination of Kazemi and Zhang does not explicitly teach wherein confidence scores associated with a lane detection influence an amount of weight associated with the image data with respect to aggregation with the vehicle dynamic data.
In the same field of endeavor, Farooqi teaches wherein confidence scores associated with a lane detection influence an amount of weight associated with the image data with respect to aggregation with the vehicle dynamic data (see at least Farooqi P. [0039]: “Thus, using either type of data, system 10 controls vehicle 12 so that it is properly positioned in a lane 13 of a roadway 14 (e.g., by maintaining an adequate lateral spacing between right and left lane markers).  According to a default state, the system 10 may be configured to use polynomial path data to maintain the lateral spacing.  However, when the steering control system determines that a vehicle-lane confidence level drops below a threshold, the system 10 may utilize the estimation path data instead until the confidence level increases again to a value above the threshold.”; P. [0071]: “According to one example, the Kalman filter 69 may comprise a prediction step and a weighting step.  In the prediction step, the filter 69 may determine a plurality of lateral offset and corresponding heading angle measurements, as well as uncertainty values corresponding to each set of lateral offset and heading angle measurements.  According to one example, the uncertainty values may comprise a scores based on a respective accuracy probability.  In the weighting step, subsequent lateral offset and heading angle measurements may be received, and the earlier measurements may be updated using a weighted average, wherein less weight is given to values having correspondingly higher uncertainty values.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of assessing lane position of an autonomous vehicle by determining a confidence level of the vehicle position with respect to a lane boundary as taught by Farooqi in the method of learning driving behavior which takes into account lane positioning as taught by Kazemi in order to classify driving behavior with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Claims 4-5 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi et al. (US 20180292824), hereinafter Kazemi, in view of Zhang et al. (US 20190072966), hereinafter Zhang, Farooqi et al. (US 20190202453), hereinafter Farooqi, and Julian et al. (US 201760200061), hereinafter Julian.

	Regarding claim 4, Kazemi teaches the method of claim 2.

In the same field of endeavor, Julian teaches wherein analyzing the vehicle dynamic data and the image data includes evaluating the aggregated data and classifying a plurality of frames associated with the vehicle dynamic data, wherein each of the plurality of frames includes aggregated data that pertains to a particular sensor input provided by at least one vehicle dynamic sensor (see at least Julian P. [0033]: “Several means for detecting an event based on visual data are contemplated.  In some embodiments, bounding boxes for objects may be produced by a neural network that has been trained to detect and classify objects that are relevant to driving, such as traffic lights, traffic signs, and vehicles.”; P. [0038]: “In some embodiments, an event detection may be based on a sequence of object detections from more than one video frame (image).  In some embodiments, the object detections across multiple frames may be used to modulate the confidence associated with an object detection in any particular frame.  For example, if an object is detected with high confidence in a first and a third frame, but with a lower confidence in an intervening second frame, the confidence of the object detection in the second frame may be increased based on the output of the first and third frames.  Likewise, if an object is detected in the second frame, but not in surrounding first or third frames, the associated confidence might be decreased.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of evaluating aggregated vehicle data and classifying a plurality of frames as taught by Julian in the method of learning driving behavior which takes into account lane 

	Regarding claim 5, Kazemi teaches the method of claim 4.
	Kazemi further teaches wherein analyzing the vehicle dynamic data and the image data includes extracting a plurality of feature vectors from an N second context time window, wherein the plurality of feature vectors are associated with the particular sensor input provided by the at least one vehicle dynamic sensor (see at least Kazemi P. [0048]: “In some implementations, the session log for each of the one or more humanly-controlled driving sessions can directly include the humanly-executed motion plans that were executed by the human driver during such driving session.  For example, the session log can directly include vehicle state data, vehicle control data, and/or vehicle trajectory data that can be sampled (e.g., in a window fashion) to form humanly-executed motion plans.”; P. [0076]: “In one example, a distributed computing system can include a plurality of computing nodes running in parallel, where each computing node executes the automatic tuning techniques of the present disclosure on a respective partition (e.g., subset) of the training data, thereby generating a respective set of tuned values for the cost function gain(s).  For example, each computing node can generate a gain vector that contains gain values tuned on the corresponding partition of the training data.  The gain vectors from all of the computing nodes can be collected by a central computing device and aggregated (e.g., through averaging) to generate a final gain vector that includes a final set of values for the cost function gain(s).”).

Regarding claim 13, Kazemi teaches the system of claim 11.
The combination of Kazemi, Zhang and Farooqi does not explicitly teach wherein analyzing the vehicle dynamic data and the image data includes evaluating the aggregated data and classifying a 
In the same field of endeavor, Julian teaches wherein analyzing the vehicle dynamic data and the image data includes evaluating the aggregated data and classifying a plurality of frames associated with the vehicle dynamic data, wherein each of the plurality of frames includes aggregated data that pertains to a particular sensor input provided by at least one vehicle dynamic sensor (see at least Julian P. [0033]: “Several means for detecting an event based on visual data are contemplated.  In some embodiments, bounding boxes for objects may be produced by a neural network that has been trained to detect and classify objects that are relevant to driving, such as traffic lights, traffic signs, and vehicles.”; P. [0038]: “In some embodiments, an event detection may be based on a sequence of object detections from more than one video frame (image).  In some embodiments, the object detections across multiple frames may be used to modulate the confidence associated with an object detection in any particular frame.  For example, if an object is detected with high confidence in a first and a third frame, but with a lower confidence in an intervening second frame, the confidence of the object detection in the second frame may be increased based on the output of the first and third frames.  Likewise, if an object is detected in the second frame, but not in surrounding first or third frames, the associated confidence might be decreased.”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of evaluating aggregated vehicle data and classifying a plurality of frames as taught by Julian in the method of learning driving behavior which takes into account lane positioning as taught by Kazemi in order to classify driving behavior with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

	Regarding claim 14, Kazemi teaches the system of claim 13.
	Kazemi further teaches wherein analyzing the vehicle dynamic data and the image data includes extracting a plurality of feature vectors from an N second context time window, wherein the plurality of feature vectors are associated with the particular sensor input provided by the at least one vehicle dynamic sensor (see at least Kazemi P. [0048]: “In some implementations, the session log for each of the one or more humanly-controlled driving sessions can directly include the humanly-executed motion plans that were executed by the human driver during such driving session.  For example, the session log can directly include vehicle state data, vehicle control data, and/or vehicle trajectory data that can be sampled (e.g., in a window fashion) to form humanly-executed motion plans.”; P. [0076]: “In one example, a distributed computing system can include a plurality of computing nodes running in parallel, where each computing node executes the automatic tuning techniques of the present disclosure on a respective partition (e.g., subset) of the training data, thereby generating a respective set of tuned values for the cost function gain(s).  For example, each computing node can generate a gain vector that contains gain values tuned on the corresponding partition of the training data.  The gain vectors from all of the computing nodes can be collected by a central computing device and aggregated (e.g., through averaging) to generate a final gain vector that includes a final set of values for the cost function gain(s).”).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kazemi et al. (US 20180292824), hereinafter Kazemi, in view of Zhang et al. (US 20190072966), hereinafter Zhang, Farooqi et al. (US 20190202453), hereinafter Farooqi, Julian et al. (US 201760200061), hereinafter Julian, and Kolouri et al. (US 20190332109), hereinafter Kolouri.

Regarding claim 6, Kazemi teaches the method of claim 5.
Kazemi further teaches where at least one behavioral event is classified and detected from at least one frame of the plurality of frames of aggregated data (see at least Kazemi P. [0031]: “As examples, the one or more sensors can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”; P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.  Particular humanly-controlled driving sessions can be also identified as high quality and selected for use according to driver reputation or other factors.”; P. [0048]: “For example, the session log can directly include vehicle state data, vehicle control data, and/or vehicle trajectory data that can be sampled (e.g., in a window fashion) to form humanly-executed motion plans.”).
The combination of Kazemi, Zhang, Farooqi, and Julian does not explicitly teach wherein the classification and detection is done via a random forest classifier.
In the same field of endeavor, Kolouri teaches  wherein the classification and detection is done via a random forest classifier (see at least Kolouri P. [0107]: “As mentioned briefly, the various modules and systems described above may be implemented as one or more machine learning models that undergo supervised, unsupervised, semi-supervised, or reinforcement learning.  Such models might be trained to perform classification (e.g., binary or multiclass classification), regression, clustering, dimensionality reduction, and/or such tasks.  Examples of such models include, without limitation, artificial neural networks (ANN) (such as a recurrent neural networks (RNN) and convolutional neural network (CNN)), decision tree models (such as classification and regression trees (CART)), ensemble learning models (such as boosting, bootstrapped aggregation, gradient boosting machines, and random forests)”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using a random forest classifier as taught by Kolouri in the classification method as taught by Kazemi in order to classify driving behavior with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).) 

Regarding claim 15, Kazemi teaches the system of claim 14.
Kazemi further teaches where at least one behavioral event is classified and detected from at least one frame of the plurality of frames of aggregated data (see at least Kazemi P. [0031]: “As examples, the one or more sensors can include a Light Detection and Ranging (LIDAR) system, a Radio Detection and Ranging (RADAR) system, one or more cameras (e.g., visible spectrum cameras, infrared cameras, etc.), and/or other sensors.”; P. [0046]: “Example ride quality scoring metrics include automated scoring metrics that automatically identify certain driving events (e.g., undesirable events such as jerking events or heavy braking events) and provide a corresponding score and/or manual scoring metrics such as human passenger feedback or scoring based on human passenger feedback.  Particular humanly-controlled driving sessions can be also identified as high quality and selected for use according to driver reputation or other factors.”; P. [0048]: “For example, the session log can directly include vehicle state data, vehicle control data, and/or vehicle trajectory data that can be sampled (e.g., in a window fashion) to form humanly-executed motion plans.”).
The combination of Kazemi, Zhang, Farooqi, and Julian does not explicitly teach wherein the classification and detection is done via a random forest classifier.
(see at least Kolouri P. [0107]: “As mentioned briefly, the various modules and systems described above may be implemented as one or more machine learning models that undergo supervised, unsupervised, semi-supervised, or reinforcement learning.  Such models might be trained to perform classification (e.g., binary or multiclass classification), regression, clustering, dimensionality reduction, and/or such tasks.  Examples of such models include, without limitation, artificial neural networks (ANN) (such as a recurrent neural networks (RNN) and convolutional neural network (CNN)), decision tree models (such as classification and regression trees (CART)), ensemble learning models (such as boosting, bootstrapped aggregation, gradient boosting machines, and random forests)”).
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date of the invention to apply the known technique of using a random forest classifier as taught by Kolouri in the classification method as taught by Kazemi in order to classify driving behavior with a reasonable expectation of success. (KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385 (2007).)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C BOST whose telephone number is (571)272-4606.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.C.B./Examiner, Art Unit 3662                                                                                                                                                                                         
/DALE W HILGENDORF/Primary Examiner, Art Unit 3662